 

Exhibit 10.2

 

CONTENT CHECKED HOLDINGS, INC.

 

July 17, 2016

 

To:

Kalle Bergman, in connection with the Share Exchange Agreement,

dated as of July 17, 2016, by and among Honest Cooking Media LLC,

Kalle Bergman and Content Checked Holdings, Inc.

 

Dear Mr. Bergman:

 

Reference is hereby made to the Share Exchange Agreement dated July 17, 2016
(the “SEA”) by and among Honest Cooking Media LLC, a Delaware limited liability
company (“HCM”), Kalle Bergman, the sole member of HCM and Content Checked
Holdings, Inc., a Nevada corporation (collectively, the “Parties”). Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the SEA. This letter agreement (this “Agreement”) and the terms hereof shall be
effective as of the Closing Date.

 

For valuable consideration acknowledged to be received, the Parties wish to
enter into this Agreement to reflect supplemental terms to the SEA and hereby
agree as follows:

 

  ● Notwithstanding the terms of Section 1.1(b) of the SEA, the Parties hereby
agree that the Determination Price shall have a floor of $0.50 (subject to
adjustment for forward and reverse stock splits and the like that occur after
the date hereof).

 

This Agreement is hereby made part of and incorporated into the SEA, with all
the terms and conditions of the SEA and other transaction documents remaining in
full force and effect, except to the extent modified hereby.

 

This Agreement may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original letter agreement for all purposes. Signatures of the parties
transmitted by facsimile or in pdf format shall be deemed to be their original
signatures for all purposes. This Agreement may be amended only upon the
signatures of all parties hereto.

 

This Agreement shall be governed by the laws of the State of New York.

 

[Signature page follows]

 

   

 

 

CONTENT CHECKED HOLDINGS, INC.

 

The parties agree for and on behalf of their respective party as of the first
date written above.

 

  Very Truly Yours,         CONTENT CHECKED HOLDINGS, INC.         By: /s/ Kris
Finstad   Name: Kris Finstad   Title: CEO

 

HONEST COOKING MEDIA LLC         By: /s/ Kalle Bergman   Name: Kalle Bergman  
Title: Sole Member  

 

KALLE BERGMAN       /s/ Kalle Bergman   Signature  

 

   

 

 

 

